DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-22, 24-29, 31-39, 41-42 are pending in this application.
Claims 1-20, 23, 30 and 40 are cancelled.
Claim 42 is newly added.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Arguments
The previous 103 rejections to the claims 21-22, 24-29, 31-39 and 41-42 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 21-22, 24-29, 31-39 and 41-42 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 21, 29 and 38,

Huslak (Pub. No.: US 2010/0210304 A1) teaches configuring a first end-user environment in a device, wherein the first end-user environment stores data in association with a first subscriber identity module (SIM) persona on the device; configuring a second end-user environment in the device, wherein the second end-user environment stores data in association with a second SIM persona on the device, and the second end-user environment is remotely managed over a network by a management system; causing the device to switch to the second end-user environment at an instance in which the device has been verified as having authorization to access the second end-user environment (e.g., see, [0025], [0037], [0033], [0041]).

Lam et al. (Pub. No.: US 2014/0344922 A1) teaches in response to receiving a request from the device to access a network content repository from the device, determine that communication with the network content repository is permissible based at least in part on an active use of the second end-user environment and a configuration policy assigned by the management system (e.g. see, [0039], [0055]).

Walker (Pub. No.: US 2013/0013727 A1) teaches wherein configuring a end-user environment comprises generating a plurality of compliance rules based on an operating system executed by the second end-user environment (e.g. see, [0036], [0042]).


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 21, 29 and 38 specific to the other limitations combination with:
verifying authorization of the device to access the second end-user environment; causing the device to switch to the second end-user environment in an instance in which the device has been verified as having the authorization to access the second end-user 2 environment; 
wherein the second end-user environment is configured to enforce the plurality of compliance rules for the operating system executed by the second end-user environment; and 
in response to receiving a request from the device to access a network resource from the device, determining a level of content access that the device has for the network resource based at least in part on an active use of the second end-user environment and based at least in part on an authorization credential associated with the device and associated with a user group, 
wherein the authorization credential indicates the level of content access for the network resource for a respective member of the user group.

Dependent claims 22, 24-28, 31-37, 39 and 41-42 are allowed as they depend from allowable independent claims 21 or 29 or 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUMAN . DEBNATH
Patent Examiner
Art Unit 2495



/S.D/           Examiner, Art Unit 2495                                                                                                                                                                                             

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495